IN THE SUPREME COURT OF THE STATE OF DELAWARE

MARVIN HOLMES,                               §
                                             §
         Plaintiff Below,                    §   No. 235, 2015
         Appellant,                          §
                                             §
         v.                                  §   Court Below: Superior Court
                                             §   of the State of Delaware,
THE NEWS JOURNAL CO.,                        §   in and for New Castle County
                                             §   C.A. No. N13C-11-136 MMJ
         Defendant Below,                    §
         Appellee.                           §

                              Submitted: August 28, 2015
                              Decided:   October 27, 2015

Before STRINE, Chief Justice; HOLLAND, and SEITZ, Justices.

                                         ORDER

         This 27th day of October 2015, after careful consideration of the parties’

briefs and the record on appeal, we find it evident that the judgment of the Superior

Court should be affirmed on the basis of and for the reasons assigned by the

Superior Court in its opinion dated April 20, 2015.1

         NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court is AFFIRMED.

                                            BY THE COURT:
                                            /s/ Leo E. Strine, Jr.
                                            Chief Justice

1
    Holmes v. The News Journal Co., 2015 WL 1893150 (Del. Super. Ct. Apr. 20, 2015).